NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HUGO JACOBO-HECTOR,                             No.    16-70312

                Petitioner,                     Agency No. A095-750-354

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 13, 2018**


Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Hugo Jacobo-Hector, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motions

to reopen and reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen or reconsider, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law and constitutional claims. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Jacobo-Hector’s motions to

reopen and reconsider as untimely where the motions were filed over two years

after the agency’s final order of removal. See 8 U.S.C. § 1229a(c)(7)(C)(i) (90-day

deadline to file a motion to reopen); (6)(B) (30-day deadline to file a motion to

reconsider).

      We reject Jacobo-Hector’s contentions that the BIA ignored evidence, failed

to provide a reasoned explanation for its actions, or applied an incorrect legal

standard. See Najmabadi v. Holder, 597 F.3d 983, 990-91 (9th Cir. 2010) (holding

the BIA adequately considered evidence and sufficiently announced its decision).

      Jacobo-Hector’s contention that the BIA’s denial of the motions violated his

children’s constitutional rights is foreclosed by Urbano de Malaluan v. INS, 577

F.2d 589, 594 (9th Cir. 1978) (rejecting the contention that a parent’s “deportation

order would amount to a de facto deportation of the child and thus violate the

constitutional rights of the child”).

      We lack jurisdiction to review Jacobo-Hector’s request for prosecutorial

discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      We do not reach Jacobo-Hector’s contentions regarding eligibility for relief,


                                          2                                    16-70312
sua sponte reopening, and changed circumstances in Mexico. See Najmabadi, 597

F.3d at 986 (review is limited to the actual grounds relied upon by the BIA);

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     16-70312